DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires 4 to 50 vol% of tungsten metal (W); for a composition containing a W content of 50 vol%, and a tungsten carbide (WC) content of 50 vol% (which is the minimum required amount), this would exclude any tungsten oxide from being present (because 50% W + 50% WC = 100%). Alternatively, for a composition containing a W content of 50 vol% and a minimum tungsten oxide content of 0.5 vol%, the minimum possible WC content would be 49.5 vol%. In other words, using W in an amount of 50 vol% results in a total sum of contents of W, WC, and WO2 (which all have non-zero lower bounds) of greater than 100%, which renders the claim indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Futaki et al. (JPH0243330A; cited in 09/11/2019 IDS; English machine translation provided) in view of Anderson (US 20040052593 A1) and Nakano et al. (JP2009082936A; English machine translation provided).
	Regarding claim 1:
	Futaki discloses a high-density super hard sintered compact (Abstract), which is formed by compacting and sintering a powdered refractory metal such as W or Mo with WC (Abstract).
	In Example 1, 10 parts by volume (hereinafter “pts. vol”) of W and 100 pts. vol of WC powder were added together, ball milled, molded, pressed, degassed, and sintered (page 4, lines 11-19). In the interest of calculation simplicity, W and WC will be treated as having the same density: in view of the total 10 pts. vol of W mixed with 100 pts. vol of WC, this would result in a total of 110 pts. vol; thus, 10 pts. vol of W would be ~9 vol% of W (10/110), and therefore ~91 vol% of WC, which are within the claimed W and WC ranges of 4-50 vol% and 50-95 vol% respectively. Further, Futaki discloses broader ranges of 0.1-20 pts. vol of W mixed with 100 pts. vol of WC, which also overlaps with the claimed ranges.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Futaki is silent regarding the inclusion of tungsten oxide in an amount of 0.5-5 vol%, and that the tungsten oxide has an average grain size of 5-150 nm and present in an average density of 5-20 particles/µm2.

2) and tungsten trioxide (WO3) are both suitable grain growth inhibitors, and can be present in a quantity of less than about 1.5 vol% of the ceramic body [0025], which overlaps with the claimed amount of 0.5-5 vol%. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Furthermore, Anderson teaches that WC powders have an oxygen content that varies inversely with particle size; as the particle size decreases, oxygen contents tend to increase [0023]. However, the oxygen content should be maintained at a level that does not interfere with densification of the powder or adversely affect physical properties of resultant densified bodies [0023]. Notably, as discussed above, WO2 and WO3 both contain oxygen. Therefore, one of ordinary skill in the art would predict, with a reasonable expectation of success, that varying WO2/WO3 contents and the degree of oxidation of the powdered mixture would affect the grain sizes of the sintered body [0023],[0025] in addition to the theoretical density [0014] and the likelihood of tool insert damage [0017].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Futaki’s sintered compact to include tungsten oxide(s) as taught by Anderson, as doing so would allow for achieving a high theoretical density (such as above 95%) [0012] and would allow for preventing tool insert damage from occurring during high speed machining [0017].
2
Nakano teaches a cemented carbide tool for machining, which contains cemented carbide comprising tungsten carbide as the main material and has a thin film structure comprising tungsten oxide as its main material (Abstract, [0013]). The tungsten oxide has a thickness of 20-200 nm (Abstract, [0013]), which substantially overlaps with the claimed range of 5-150 nm. In one embodiment, the tungsten oxide has a thickness of 100 nm [0029], which is within the claimed range of 5-150 nm. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Although Nakano discloses that the tungsten oxide is in the form of tungsten trioxide (WO3) [0030] rather than WO2 as claimed, Anderson, as discussed above, evidences that WO2 and WO3 are known equivalents which both serve as grain growth inhibitors. Thus, it would have been obvious to use simple substitution of one known equivalent (WO3) for another (WO-2) to obtain predictable results.
	Furthermore, although Nakano’s oxide film is not the same as an oxide grain, an oxide film merely constitutes a different form factor. One of ordinary skill in the art would predict, with a reasonable expectation of success, that varying Anderson’s WO2/WO3 phase/grain sizes to have the same size of 100 nm of Nakano’s tungsten oxide film, would allow for the cemented/sintered carbide material from being chipped/damaged [0020].
	With regard to the average number density of 5-20 particles/µm2, the number density of particles is a directly a function of the volume fraction and the average grain size; in other words, 2 would be met by the combination of references.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Futaki in view of Anderson with Nakano, as doing so would allow for the cemented/sintered carbide material from being chipped/damaged [0020]. In addition, as discussed above with respect to Anderson’s disclosure of the effects of oxygen content on grain growth in tungsten carbide sintered products, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2155.05 II. A). In the instant case, Anderson and Nakano in combination disclose the prior art conditions of the relationship between the presence and size of tungsten oxides and oxygen content in sintered compacts; therefore, it would have been obvious to one of ordinary skill in the art to discover the optimum ranges by routine experimentation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731